Upon remittitur from the Court of Appeals (84 NY2d 113), judgment of the Supreme Court, New York County (Rena Uviller, J.), rendered June 15, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, for which he was sentenced as a second felony offender to a term of 4 Vi to 9 years, unanimously affirmed.
Defendant was arrested in a buy and bust operation moments after and only a short distance from the sale. Viewing the evidence in the light most favorable to the People and giving due deference to the jury’s findings of credibility, under the standards set forth in People v Bleakley (69 NY2d 490, 495), defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence and the verdict was not against the weight of the evidence.
*368Defendant failed to preserve his claim that the identification charge diminished the People’s burden of proof (People v Thomas, 50 NY2d 467), and we decline to review in the interest of justice. Concur—Murphy, P. J., Rosenberger, Ellerin and Ross, JJ.